

Exhibit 10.8
EVOFEM BIOSCIENCES, INC.
NOTICE OF GRANT OF STOCK OPTION
 
Evofem Biosciences, Inc. (the “Company”) has granted to the Participant an
option (the “Option”) to purchase certain shares of Stock of the Company
pursuant to the Company’s 2018 Inducement Equity Incentive Plan (the “Plan”), as
follows:
 



Participant:
 
Employee ID:
 
Date of Grant:
 
 
 
Number of Option Shares:
 
 
 
Exercise Price:
 
 
 
Initial Vesting Date:
 
 
 
Option Expiration Date:
 
 
 
Tax Status of Option:
Nonstatutory Stock Option
 
 
Vested Shares:
Except as provided in the Option Agreement, the number of Option Shares
(disregarding any resulting fractional share) as of any date is determined as
follows:
[Insert Vesting Schedule]
 
 
 

 
By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Option Agreement, both of which are made a part of this document.  The
Participant represents that the Participant has read and is familiar with the
provisions of the Plan and the Option Agreement, and hereby accepts the Option
subject to all of their terms and conditions.

 




--------------------------------------------------------------------------------




EVOFEM BIOSCIENCES, INC.
 
PARTICIPANT
 
 
 
By:                                                                   
       Justin J. File, CFO


 
                                                      
[NAME]


 
 
 
Address: 12400 High Bluff Drive, Suite 600
San Diego, CA 92130
 
Address:

    




--------------------------------------------------------------------------------






EVOFEM BIOSCIENCES, INC.
STOCK OPTION AGREEMENT
Evofem Biosciences, Inc. (the “Company”) has granted to the Participant named in
the Notice of Grant of Stock Option (the “Grant Notice”) to which this Stock
Option Agreement (the “Option Agreement”) is attached an option (the “Option”)
to purchase certain shares of Stock (such shares, the “Option Shares”) upon the
terms and conditions set forth in the Grant Notice and this Option Agreement. 
The Option has been granted pursuant to and shall in all respects be subject to
the terms and conditions of the Company’s 2018 Inducement Equity Incentive Plan
(the “Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of, and represents that the Participant has read and is
familiar with, the Grant Notice, this Option Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of shares issuable pursuant to the Option
(the “Plan Prospectus”), (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Option Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Option Agreement or the Plan.
1.                  Definitions and Construction.
1.1              Definitions.  Unless otherwise defined herein, capitalized
terms shall have the meanings assigned to such terms in the Grant Notice or the
Plan.
1.2              Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Option Agreement.  Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
2.                  Tax Consequences.
2.1              Tax Status of Option. 
(a)               Nonstatutory Stock Option.  This Option is intended to be a
Nonstatutory Stock Option and shall not be treated as an Incentive Stock Option
within the meaning of Section 422(b) of the Code.
3.                  Administration.
All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee.  All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.  Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option.  Any Officer shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
4.                  Exercise of the Option.
4.1              Right to Exercise.  Except as otherwise provided herein, the
Option shall be exercisable on and after the Initial Vesting Date and prior to
the termination of the Option (as provided in Section 6) in an amount not to
exceed the number of Vested Shares less the number of shares previously acquired
upon exercise of the Option.  In no event shall the Option be exercisable for
more shares than the number of Option Shares, as adjusted pursuant to Section 9.
4.2              Method of Exercise.  Exercise of the Option shall be by means
of electronic or written notice (the “Exercise Notice”) in a form authorized by
the Company.  An electronic Exercise Notice must be digitally signed or
authenticated by the Participant in such manner as required by the notice and
transmitted to the Company or an authorized representative of the Company
(including a third-party administrator designated by the Company).  In the event
that the Participant is not authorized or is unable to provide an electronic
Exercise Notice, the Option shall be exercised by a written Exercise Notice
addressed to the Company, which shall be signed by the Participant and delivered
in person, by certified or registered mail, return receipt requested, by
confirmed facsimile transmission, or by such other means as the Company may
permit, to the Company, or an authorized representative of the Company
(including a third-party administrator designated by the Company).  Each
Exercise Notice, whether electronic or written, must state the Participant’s
election to exercise the Option, the number of whole shares of Stock for which
the Option is being exercised and such other representations and agreements as
to the Participant’s investment intent with respect to such shares as may be
required pursuant to the provisions of this Option Agreement.  Further, each
Exercise Notice must be received by the Company prior to the termination of the
Option as set forth in Section 6 and must be accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased.  The
Option shall be deemed to be exercised upon receipt by the Company of such
electronic or written Exercise Notice and the aggregate Exercise Price.
4.3              Payment of Exercise Price.
(a)                Forms of Consideration Authorized.  Except as otherwise
provided below, payment of the aggregate Exercise Price for the number of shares
of Stock for which the Option is being exercised shall be made (i) in cash, by
check or in cash equivalent; (ii) if permitted by the Company and subject to the
limitations contained in Section 4.3(b), by means of (1) a Cashless Exercise,
(2) a Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination
of the foregoing.
(b)               Limitations on Forms of Consideration.  The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any program or procedure providing
for payment of the Exercise Price through any of the means described below,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.
(i)                 Cashless Exercise.  A “Cashless Exercise” means the delivery
of a properly executed Exercise Notice together with irrevocable instructions to
a broker in a form acceptable to the Company providing for the assignment to the
Company of the proceeds of a sale or loan with respect to shares of Stock
acquired upon the exercise of the Option in an amount not less than the
aggregate Exercise Price for such shares (including, without limitation, through
an exercise complying with the provisions of Regulation T as promulgated from
time to time by the Board of Governors of the Federal Reserve System).
(ii)               Net-Exercise.  A “Net-Exercise” means the delivery of a
properly executed Exercise Notice electing a procedure pursuant to which (1) the
Company will reduce the number of shares otherwise issuable to the Participant
upon the exercise of the Option by the largest whole number of shares having a
Fair Market Value that does not exceed the aggregate Exercise Price for the
shares with respect to which the Option is exercised, and (2) the Participant
shall pay to the Company in cash the remaining balance of such aggregate
Exercise Price not satisfied by such reduction in the number of whole shares to
be issued.  Following a Net-Exercise, the number of shares remaining subject to
the Option, if any, shall be reduced by the sum of (1) the net number of shares
issued to the Participant upon such exercise, and (2) the number of shares
deducted by the Company for payment of the aggregate Exercise Price.
(iii)             Stock Tender Exercise.  A “Stock Tender Exercise” means the
delivery of a properly executed Exercise Notice accompanied by (1) the
Participant’s tender to the Company, or attestation to the ownership, in a form
acceptable to the Company of whole shares of Stock having a Fair Market Value
that does not exceed the aggregate Exercise Price for the shares with respect to
which the Option is exercised, and (2) the Participant’s payment to the Company
in cash of the remaining balance of such aggregate Exercise Price not satisfied
by such shares’ Fair Market Value.  A Stock Tender Exercise shall not be
permitted if it would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s Stock.  If
required by the Company, the Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Participant for a period of time required by the
Company (and not used for another option exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.
4.4              Tax Withholding.
(a)                In General.  At the time the Option is exercised, in whole or
in part, or at any time thereafter as requested by a Participating Company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for
(including by means of a Cashless Exercise to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
(including any social insurance) withholding obligations of the Participating
Company Group, if any, which arise in connection with the Option.  The Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Participant.
(b)               Withholding in Shares.  The Company shall have the right, but
not the obligation, to require the Participant to satisfy all or any portion of
a Participating Company’s tax withholding obligations upon exercise of the
Option by deducting from the shares of Stock otherwise issuable to the
Participant upon such exercise a number of whole shares having a fair market
value, as determined by the Company as of the date of exercise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.
4.5              Beneficial Ownership of Shares; Certificate Registration.  The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares
acquired by the Participant pursuant to the exercise of the Option.  Except as
provided by the preceding sentence, a certificate for the shares as to which the
Option is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
4.6              Restrictions on Grant of the Option and Issuance of Shares. 
The grant of the Option and the issuance of shares of Stock upon exercise of the
Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities.  The Option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed.  In addition, the Option
may not be exercised unless (i) a registration statement under the Securities
Act shall at the time of exercise of the Option be in effect with respect to the
shares issuable upon exercise of the Option or (ii) in the opinion of legal
counsel to the Company, the shares issuable upon exercise of the Option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  THE PARTICIPANT IS CAUTIONED
THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.  As a condition to the
exercise of the Option, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
4.7              Fractional Shares.  The Company shall not be required to issue
fractional shares upon the exercise of the Option.
5.                  Transferability of the Option.
5.1              Except as provided in Section 5.2, the Option may be exercised
during the lifetime of the Participant only by the Participant or the
Participant’s guardian or legal representative and shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution.  Following the death of the Participant, the Option, to the extent
provided in Section 7, may be exercised by the Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.
5.2              With the consent of the Committee and subject to any conditions
or restrictions as the Committee may impose, in its discretion, the Participant
may transfer during the Participant’s lifetime and prior to the Participant’s
termination of Service all or any portion of the Option to one or more of such
persons (each a “Permitted Transferee”) as permitted in accordance with the
applicable limitations, if any, described in the General Instructions to the
Form S-8 Registration Statement under the Securities Act and, if the Grant
Notice designates this Option as an Incentive Stock Option, only as permitted by
applicable regulations under Section 421 of the Code in a manner that does not
disqualify this Option as an Incentive Stock Option.  No transfer or purported
transfer of the Option shall be effective unless and until: (i) the Participant
has delivered to the Company a written request describing the terms and
conditions of the proposed transfer in such form as the Company may require,
(ii) the Participant has made adequate provision, in the sole determination of
the Company, for satisfaction of the tax withholding obligations of the
Participating Company Group as provided in Section 4.4 that may arise with
respect to the transferred portion of the Option, (iii) the Committee has
approved the requested transfer, and (iv) the Participant has delivered to the
Company written documentation of the transfer in such form as the Company may
require.  With respect to the transferred portion of the Option, all of the
terms and conditions of the Grant Notice, this Option Agreement and the Plan
shall apply to the Permitted Transferee and not to the original Participant,
except for (i) the Participant’s rendering of Service, (ii) provision for the
Participating Company Group’s tax withholding obligations, if any, and (iii) any
subsequent transfer of the Option by the Permitted Transferee, which shall be
prohibited except as provided in Section 5.1, unless otherwise permitted by the
Committee, in its sole discretion.  The Company shall have no obligation to
notify a Permitted Transferee of any expiration, termination, lapse or
acceleration of the transferred Option, including, without limitation, an early
termination of the transferred Option resulting from the termination of Service
of the original Participant.  Exercise of the transferred Option by a Permitted
Transferee shall be subject to compliance with all applicable federal, state and
foreign securities laws; however, the Company shall have no obligation to
register with any federal, state or foreign securities commission or agency such
transferred Option or any shares that may be issuable upon the exercise of the
transferred Option by the Permitted Transferee.
6.                  Termination of the Option.
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) an Ownership Change
Event to the extent provided in Section 8.
7.                  Effect of Termination of Service.
7.1              Option Exercisability.  The Option shall terminate immediately
upon the Participant’s termination of Service to the extent that it is then
unvested and shall be exercisable after the Participant’s termination of Service
to the extent it is then vested only during the applicable time period as
determined below and thereafter shall terminate.
(a)                Disability.  If the Participant’s Service terminates because
of the Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.
(b)               Death.  If the Participant’s Service terminates because of the
death of the Participant, the Option, to the extent unexercised and exercisable
for Vested Shares on the date on which the Participant’s Service terminated, may
be exercised by the Participant’s legal representative or other person who
acquired the right to exercise the Option by reason of the Participant’s death
at any time prior to the expiration of twelve (12) months after the date on
which the Participant’s Service terminated, but in any event no later than the
Option Expiration Date.  The Participant’s Service shall be deemed to have
terminated on account of death if the Participant dies within three (3) months
after the Participant’s termination of Service.
(c)                Termination for Cause.  Notwithstanding any other provision
of this Option Agreement to the contrary, if the Participant’s Service is
terminated for Cause or if, following the Participant’s termination of Service
and during any period in which the Option otherwise would remain exercisable,
the Participant engages in any act that would constitute Cause, the Option shall
terminate in its entirety and cease to be exercisable immediately upon such
termination of Service or act.
(d)               Other Termination of Service.  If the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of three (3) months after the
date on which the Participant’s Service terminated, but in any event no later
than the Option Expiration Date.
7.2              Extension if Exercise Prevented by Law.  Notwithstanding the
foregoing, other than termination of the Participant’s Service for Cause, if the
exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until the later of (a) thirty (30) days after the date such
exercise first would no longer be prevented by such provisions, or (b) the end
of the applicable time period under Section 7.1, but in any event no later than
the Option Expiration Date.
8.                  Effect of Certain Ownership Change Events.
In the event of an Ownership Change Event in which the Company is not the
surviving, continuing, successor or purchasing corporation or other business
entity or parent thereof, except to the extent that the Committee determines to
cash out the Option in accordance with Section 13.1(c) of the Plan, the
surviving, continuing, successor, or purchasing corporation or other business
entity or parent thereof, as the case may be (the “Acquiror”), may, without the
consent of the Participant, assume or continue in full force and effect the
Company’s rights and obligations under all or any portion of the Option or
substitute for all or any portion of the Option a substantially equivalent
option for the Acquiror’s stock.  For purposes of this Section, the Option or
any portion thereof shall be deemed assumed if, following the Ownership Change
Event, the Option confers the right to receive, subject to the terms and
conditions of the Plan and this Option Agreement, for each share of Stock
subject to such portion of the Option immediately prior to the Ownership Change
Event, the consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Ownership Change Event was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option for each share of Stock to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Ownership Change
Event.  The Option shall terminate and cease to be outstanding effective as of
the time of consummation of the Ownership Change Event to the extent that the
Option is not assumed, substituted for, or continued by the Acquiror in
connection with the Ownership Change Event nor exercised as of the time of the
Ownership Change Event.  Notwithstanding the foregoing, to the extent the Option
is not assumed, substituted for or cashed out, or otherwise continued by the
Acquiror, the Option shall accelerate and become vested and exercisable
immediately prior to, but conditioned upon, the consummation of the Ownership
Change Event in which the Company is not the surviving, continuing, successor or
purchasing corporation or other business entity or parent thereof.
9.                  Adjustments for Changes in Capital Structure.
Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option.  For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any fractional share resulting from an adjustment pursuant to
this Section shall be rounded down to the nearest whole number and the Exercise
Price shall be rounded up to the nearest whole cent.  In no event may the
Exercise Price be decreased to an amount less than the par value, if any, of the
stock subject to the Option.  Such adjustments shall be determined by the
Committee, and its determination shall be final, binding and conclusive.
10.              Rights as a Stockholder or Employee.
The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as an
Employee, as the case may be, at any time.
11.              Notice of Sales Upon Disqualifying Disposition.
The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement.  In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition.  Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant.  At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers.  The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.
12.              Legends.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. 
13.              Miscellaneous Provisions.
13.1          Termination or Amendment.  The Committee may terminate or amend
the Plan or the Option at any time; provided, however, that except as provided
in Section 8 in connection with an Ownership Change Event, no such termination
or amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable law or government regulation.  No
amendment or addition to this Option Agreement shall be effective unless in
writing.
13.2          Further Instruments.  The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Option Agreement.
13.3          Binding Effect.  This Option Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
13.4          Delivery of Documents and Notices.  Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery, electronic delivery at the e-mail
address, if any, provided for the Participant by a Participating Company, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party set forth in the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.
(a)                Description of Electronic Delivery.  The Plan documents,
which may include but do not necessarily include: the Plan, the Grant Notice,
this Option Agreement, the Plan Prospectus, and any reports of the Company
provided generally to the Company’s stockholders, may be delivered to the
Participant electronically.  In addition, if permitted by the Company, the
Participant may deliver electronically the Grant Notice and Exercise Notice
called for by Section 4.2 to the Company or to such third party involved in
administering the Plan as the Company may designate from time to time.  Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.
(b)               Consent to Electronic Delivery.  The Participant acknowledges
that the Participant has read Section 13.4(a) of this Option Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice and Exercise Notice, as described
in Section 13.4(a).  The Participant acknowledges that he or she may receive
from the Company a paper copy of any documents delivered electronically at no
cost to the Participant by contacting the Company by telephone or in writing. 
The Participant further acknowledges that the Participant will be provided with
a paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 13.4(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 13.4(a).
13.5          Integrated Agreement.  The Grant Notice, this Option Agreement and
the Plan, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Option, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter.  To the extent contemplated
herein or therein, the provisions of the Grant Notice, the Option Agreement and
the Plan shall survive any exercise of the Option and shall remain in full force
and effect.
13.6          Applicable Law.  Except to the extent governed by applicable
federal law, the validity, interpretation, construction and performance of this
Option Agreement shall be governed by the laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within the State of California.
13.7          Counterparts.  The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 





--------------------------------------------------------------------------------




 




